

116 HR 4511 IH: Honor the Heroes Act of 2019
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4511IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Mr. Arrington introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Energy and Commerce, Transportation and Infrastructure, Agriculture, Science, Space, and Technology, Natural Resources, Education and Labor, Financial Services, Foreign Affairs, Ways and Means, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo extend authorization for the September 11th Victim Compensation Fund of 2001 through fiscal year 2025, and for other purposes. 
1.Short titleThis Act may be cited as the Honor the Heroes Act of 2019. 2.September 11th Victim Compensation Fund of 2001 (a)Authorization and fundingSection 410 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended— 
(1)in subsection (c), by striking such sums as may be necessary for fiscal year 2019 and each fiscal year thereafter through fiscal year 2092 and inserting $11,991,000,000 for fiscal year 2020 and each fiscal year thereafter through fiscal year 2025; and (2)by striking subsection (e). 
(b)Extending filing deadlineSection 405(a)(3)(B) of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended by striking October 1, 2090 and inserting 5 years after the date of enactment of the Honor the Heroes Act of 2019. (c)Compensation reduced by Special Master due to lack of fundingSection 406(d)(2)(C)(ii) of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended by striking each year thereafter and inserting not less than once every 5 years thereafter.  
(d)Adjustment of gross income limitationSection 405(b)(7)(B)(ii) of the Air Transportation Safety and System Stabilization Act (40 U.S.C. 40101 note) is amended— (1)by striking In considering and inserting the following: 
 
(I)In generalSubject to subclause (II), in considering ; and (2)by adding at the end the following: 
 
(II)AdjustmentThe Special Master shall adjust the amount of the limitation under subclause (I) not more frequently than once every 2 years to reflect the percentage by which the Consumer Price Index for All Urban Consumers published by the Department of Labor for the month of October immediately preceding the date of adjustment exceeds the Consumer Price Index for All Urban Consumers published by the Department of Labor for the month of October that immediately precedes the date that is 2 years before the date of adjustment.. 3.Offset (a)In generalFor fiscal year 2020 and each fiscal year thereafter, the discretionary budget authority provided to each of the following for fiscal year 2019 shall be reduced by 3 percent, with the reduction applied proportionately to each account: 
(1)The Environmental Protection Agency. (2)The Department of the Interior. 
(3)The Department of Labor. (4)The Department of Housing and Urban Development. 
(5)The Department of Commerce. (b)Deposit into fundAn amount equal to the total amount of any reduction under subsection (a) shall be deposited into the Victim Compensation Fund established under section 410 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note). 
(c)Conforming amendmentSection 410(b) of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended by adding at the end the following:  (3)An amount equal to the total amount of any reduction under section 3 of the Honor the Heroes Act of 2019.. 
